Exhibit 10.14 THIS AGREEMENT IS SUBJECT TO ARBITRATION PURSUANT TO THE SOUTH CAROLINA UNIFORM ARBITRATION ACT STATE OF SOUTH CAROLINA) )EMPLOYMENT AGREEMENT COUNTY OF CHARLESTON ) THIS EMPLOYMENT AGREEMENT (as amended and restated, hereinafter referred to as the “Agreement”) made and entered into as of this 9th day of February, 2015, by and between Southcoast Community Bank, (hereinafter the “Bank”), Southcoast Financial Corporation (the “Company”) and Robert M Scott, Executive Vice President, Secretary & Treasurer (hereinafter referred to as the “Employee”). RECITALS : WHEREAS, the Employee is presently employed as the Executive Vice President- Secretary & Treasurer; WHEREAS, the Employee has obtained substantial senior financial management experience throughout his career, and can be expected to make substantial contributions to the financial success of the Bank and the Company and to contribute to the growth and development of the Bank and the Company through his extensive knowledge and experience in the business, affairs, and management of financial organizations such as the Bank and the Company; WHEREAS, the Bank and the Company consider the retention of the Employee in their service to be in their best interests in order to insure and contribute to the continuity of management of the Bank and the Company and to insure and contribute to the future progress and financial success of the Bank and the Company; and WHEREAS, the Bank and the Company recognize that in order to retain the Employee’s services, they must offer him compensation, benefits and termination rights which executives of comparable background, experience, ability and expertise receive for such an executive position with a business organization of similar size and complexity. NOW, THEREFORE, in consideration of the premises and the mutual covenants herein set forth, the parties hereto agree as follows: 1.
